DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 1/20/2022. Claims 18-35 are pending in the application and claims 18-26,28,30 and 33 were  amended, claims 36 and 37 were canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jezierny et al. (Animal Feed Science and Technology, vol. 157, no. 3-4, 11 May 2010, pages 111-128,) in view of Saez et al. (Archives of Animal Nutrition 69(2): 145-157), Nutrinat (FR3040588A1), Sozer et al. WO2015158559 A1 cited by the applicant in an IDS, and  further in view of known methods to improve digestibility and nutritional quality of seeds, reviewed for example in Luo et al. (Journal of Food 11(1): 43-49, 2013).
According to the specification, the objective of the invention is to provide a method for processing the high-protein seeds specified in claim 18 in a way that improves their nutritional value with a view to using them as food (page 18, lines 26-31). .	Regarding claim 18 , this method comprises : (a) selecting seeds having a 
Jezierny discloses advantageously  selecting seeds with a low anti-nutritional factor content and a high protein content.  Using physical (dehulling, soaking) and thermal (cooking, extrusion) processing methods, as well as grinding in order to obtain small particles.
.	It would have been obvious to one of ordinary skill  in the art to select high-protein seeds with a high nutritional content and/or a low antinutritional
factor content, and subject these seeds or seed mixtures, to  physical and/or thermal processes to improve  the nutritional value of the seeds. Saez et al discloses  dehulling and steam-cooking,  soaking and cooking in boiling water (which causes agitation) are
suggested in  Nutrinat.
Summarizing known methods, Luo discloses hulling/decoating treatments, and autoclaving, which includes temperature and pressure combinations in the claimed ranges,  in  heat and pressure treatments as claimed, to improve digestibility and reduce antinutritional factors, including antitryptic components and lectins.  
Jezierny discloses known use of enzymes to improve food value of the claimed legumes, and reduce antinutritional factors to predetermined levels.  
Sozer discloses  antinutritional factors of fava beans can be decreased to low levels, and simultaneously the amino acid profile of fava beans is  modified to more favorable amino acid profile for human food and animal feeds, with a method which comprises the steps of grinding fava beans, subjecting the ground fava beans to fractionation by air classification to obtain at least two fractions, of particle size less than 
It would have been obvious to one of ordinary skill in the art to combine known methods to treat protein containing seeds with the purpose of enhancing their food value, with a reasonable expectation of success, as the methods were known improve digestibility, nutritional content and level of known antinutritional factors in specific legumes such as lupin, fava bean and peas.    
Applicant admits in the specification that the claimed method steps are known and that the inventiveness is in the sequential application of the steps. However, the sequence of steps is generic namely selecting, heating, enzyme treatment , enzyme inactivation , grinding , classification/fractionation, which are disclosed in the art as above.  
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.
Claims 18-35 are therefore prima facie obvious over the art.
Response to Arguments
 The rejection under 35 USC 112 is withdrawn in view of claim amendments.

certain specific conditions, but not across the full scope of the claimed invention. In particular, in view of the disclosed exemplary embodiments it appears that synergy in the form of improved digestibility is obtained only if the seeds have protein and starch contents higher than the respective thresholds, and if the seeds are selected for their reduced crude fiber and/or neutral detergent fiber and/or tannin composition. However,
the subject matter of independent  claim 18 is not fully limited by this combination of features. Similarly,  according to the exemplary embodiments, increase in the nutritional value was obtained only for certain process conditions, that are not recited in the independent claim. The exemplary embodiments are directed to fava bean . However,  the scope of claim 18 includes seeds other than fava bean.  The claimed invention does not include specific process conditions/treatments to achieve the argued synergy in the broadly claimed raw materials.  
For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793